[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                        MAY 14, 2012
                                            No. 11-15739
                                        Non-Argument Calendar            JOHN LEY
                                                                          CLERK
                                      ________________________

                              D.C. Docket No. 1:99-cr-00003-WPD-14



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellee,

                                               versus

JULIUS STEVENS,
a.k.a. Judog,

llllllllllllllllllllllllllllllllllllllll                         Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (May 14, 2012)

Before TJOFLAT, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:
      Julius Stevens appeals pro se the district court’s denial of his 18 U.S.C.

§ 3582(c)(2) motion to reduce his sentence based on Amendment 750 to the

Sentencing Guidelines. After review, we affirm the district court.

      We review de novo the district court’s legal conclusion, made pursuant to a

§ 3582(c)(2) proceeding, about the scope of its authority under the Guidelines.

United States v. White, 305 F.3d 1264, 1267 (11th Cir. 2002) (per curiam).

      Where a retroactively applicable Guideline amendment reduces a

defendant’s base level offense but does not alter the sentence range upon which

his sentence was based, the district court is not authorized to grant a sentence

reduction pursuant to § 3582(c)(2). United States v. Moore, 541 F.3d 1323, 1330

(11th Cir. 2008). Stevens was convicted on drug charges, and his base offense

level was calculated to be 32, pursuant to U.S.S.G. § 2D1.1. However, because he

qualified as a career offender under U.S.S.G. § 4B1.1, Stevens was assigned an

offense level of 37 and criminal history category of VI. That resulted in a

Guidelines range of 262 to 327 months of imprisonment, and the district court

imposed a low-end sentence of 262 months.

      Amendment 750 to the Guidelines affects the calculation of sentences under

U.S.S.G. § 2D1.1. Because of his status as a career offender, Stevens’s sentence

was imposed pursuant to U.S.S.G. § 4B1.1. The changes enacted in Amendment

                                          2
750 thus have no effect on Stevens’s applicable sentencing range. See Moore, 541
F.3d at 1330 (holding that a defendant originally sentenced as a career offender

could not receive the benefit of a Guidelines Amendment because it would not

have the effect of lowering the applicable Guidelines range).

      Stevens’s additional arguments concerning the Fair Sentencing Act

similarly do not require reversal. Section 3582(c)(2) permits a defendant to seek

reduction of his imposed sentence when the Guidelines range has been lowered by

the Sentencing Commission. This Section does not authorize a court to alter a

sentence based on a legislative change to an already-imposed statutory mandatory

minimum sentence. Therefore, Stevens cannot succeed in reducing his sentence

under either of his theories.

      AFFIRMED.




                                         3